Name: Council Regulation (EEC) No 1571/83 of 14 June 1983 fixing the guide price for soya beans for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22 . 6 . 83 Official Journal of the European Communities No L 163/ 11 COUNCIL REGULATION (EEC) No 1571/83 of 14 June 1983 fixing the guide price for soya beans for the 1983/84 marketing year Whereas in accordance with these criteria the guide price should be fixed at the level indicated below ; Whereas the guide price must be fixed for a stan ­ dard quality to be determined by reference to the average quality of beans harvested in the Com ­ munity ; whereas the quality laid down for the 1982/83 marketing year meets this requirement and can accordingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special measures for soya beans ('), and in particular Article 1(1 ) and (3) thereof, Having regard to the proposal from the Commis ­ sion (2), Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas , when the guide price for soya beans is fixed on an annual basis , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community and to ensure that supplies are available and reach consumers at reasonable prices ; Whereas the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1614/79 provides more spe ­ cifically that this price shall be fixed at a fair level for producers , having regard to the supply require ­ ments of the Community ; whereas, to this end, a balanced relationship should be maintained between this price and the price of other oil seeds ; Article 1 For the 1983/84 marketing year, the guide price for soya beans shall be 56,17 ECU per 100 kilograms. Article 2 The price referred to in Article 1 relates to beans :  in bulk, of sound, genuine and merchantable quality, and  with an impurity content of 2 % and, for beans as such, humidity and oil contents of 14 % and 1 8 % respectively. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 October 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (') OJ No L 190, 28 . 7 . 1979, p. 8 . 0 OJ No C 32, 7 . 2 . 1983 , p. 16 . (3 ) OJ No C 96, 11. 4 . 1983 , p. 47 . (4) OJ No C 81, 24. 3. 1983, p. 6 .